Citation Nr: 1760535	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  12-11 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a left ankle disability.

2.  Entitlement to service connection for a right wrist disability.

3.  Entitlement to service connection for a left wrist disability.

4.  Entitlement to service connection for a right shoulder disability.

5.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

6.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Matta, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1982 to August 1986.  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions in July 2009, September 2013, December 2014, and April 2015 by the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO).  In August 2017, a videoconference hearing was held before the undersigned; a transcript is in the record.

During the August 2017 hearing, the Veteran withdrew a number of claims, to include: entitlement to an increased rating for a left knee disability and service connection for headaches; fibromyalgia, a left shoulder disability, a back disability, bilateral flat feet, sleep apnea, gastroesophageal reflux disease, an ulcer, diabetes mellitus, peripheral neuropathy of the right lower extremity, and Parkinson's disease.  Consequently, those issues are no longer before the Board.

The issue of entitlement to TDIU is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  An unappealed September 1986 rating decision denied service connection for a left ankle disability based essentially on finding that it was not related to the Veteran's service; evidence received since that decision tends to show that his left ankle disability may be related to service; relates to an unestablished fact necessary to substantiate the claim; and raises a reasonable possibility of substantiating such claim.

2.  It is reasonably shown that the Veteran's left ankle disability had its onset in service or was otherwise caused by his active duty service.

3.  The Veteran's right wrist disability is shown by competent medical evidence to be causally related to his service.

4.  The Veteran's left wrist disability is shown by competent medical evidence to be causally related to his service.

5.  The Veteran's right shoulder disability is shown by competent medical evidence to be causally related to his service.

6.  It is reasonably shown that the Veteran's PTSD had its onset in service or was otherwise caused by his active duty service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of service connection for a left ankle disability may be reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).   

2.  On de novo review, service connection for a left ankle disability is warranted.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

3.  Service connection for a right wrist disability is warranted.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017). 

4.  Service connection for a left wrist disability is warranted.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017). 

5.  Service connection for a right shoulder disability is warranted.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017). 

6.  Service connection for PTSD is warranted.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits and applies to the instant claim.  Inasmuch as this decision reopens the claim of service connection for a left ankle disability and grants the remaining benefits sought, there is no reason to belabor the impact of the VCAA since any notice defect or duty to assist omission is harmless.  

Legal Criteria, Factual Background, and Analysis
	
Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims.

New and Material Evidence as to a Left Ankle Disability 

Generally, when a claim is disallowed, it may not be reopened and allowed unless new and material evidence is submitted.  38 U.S.C. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).  The Court has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).

A September 1986 rating decision denied the Veteran's original claim of service connection for a left ankle disability based on a finding that such was not related to service.  He did not appeal the decision, and it became final.  38 U.S.C. § 7105.  

Evidence of record at the time of the September 1986 rating decision included service treatment records (STRs) and service personnel records (SPRs).  As this claim was previously denied based on a finding that the Veteran's left ankle disability was not related to service, for evidence to be new and material, it must relate to this unestablished fact (i.e., an indication that his left ankle disability may be related to service).  

Evidence received since the September 1986 rating decision includes VA and private treatment records.  In September 2017 correspondence, the Veteran's private treating physician stated his belief that the Veteran's "left ankle issues are a direct result, near 100% medical certainty (sic), from his injury sustained while active in service duty."  Consequently, and particularly in light of the "low threshold" standard under Shade, the Board finds that new and material evidence has been received, and that the claim of service connection for a left ankle disability must be reopened.   Shade, 24 Vet. App. at 110.

The analysis proceeds to de novo review of the claim.  The Veteran is not prejudiced by the Board so proceeding in light of the determination herein.  

Service Connection Generally

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for a disability diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303.  To substantiate a claim of service connection, there must be evidence of: (1) a present disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).   

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran asserts that his bilateral wrist, left ankle, and right shoulder disabilities were incurred in, or caused by, his service. 

The Veteran's STRs include the following: a November 1984 diagnosis of a left ankle sprain and July and September 1985 complaints of right shoulder pain following an injury that occurred while changing a truck tire.  They also include complaints of a second degree burn to the Veteran's left wrist and complaints of bilateral finger numbness for over a month.

The Veteran's private and VA treatment records include diagnoses for the disabilities on appeal.  See October 2009 private treatment record (probable osteochondral defect versus moderate arthritis); January 2010 private MRI (tiny osteochondral lesion of medial talar dome (left ankle)); January 2013 VA treatment records (bilateral carpal tunnel syndrome); June 2015 private treatment record (right shoulder impingement syndrome with rotator cuff tear); and February 2017 VA PTSD examination (PTSD).

On November 2009 VA joints examination, the examiner failed to include a diagnosis for the Veteran's left ankle disability.  However, he opined that the ankle disability is less likely due to service since the Veteran was only seen once for a left ankle sprain in service and no chronic ankle condition was shown in his medical records.

In a July 2013 private treatment record, the Veteran's treating physician noted that the Veteran's left ankle disability is from an injury incurred in service years ago when he slid and rolled his ankle and that it has bothered him since then.  

In a June 2015 private treatment record, the Veteran's treating physician stated that the Veteran's current right shoulder injury may be difficult to repair since it "was likely sustained in 1984[.]"

On February 2017 VA PTSD examination, the Veteran reported that a missile landed very close to him and that he felt he was going to die; he stated that the missile contained propaganda and not an explosive payload, but that he did not know this at the time.  The VA psychologist confirmed that this stressor was adequate to support the diagnosis of PTSD and that it related to his fear of hostile military or terrorist activity.  The VA psychologist opined that the Veteran's PTSD is related to his military trauma.

In an August 2017 private treatment record, the Veteran's physician stated that the Veteran's right shoulder disability is related to an injury that occurred in 1985 when he was changing a tire on a military truck.  The physician noted that, while he was not "the examining physician at the time," the Veteran's current disability corresponds with his account as well as what the record shows.  Therefore, he opined that it is at least as likely as not that his right shoulder disability is due to service.  In an earlier statement in October 2015, that same physician stated that the Veteran's rotator cuff tear appeared chronic in nature when he first treated it and that it "[c]ertainly" could have been sustained during service.

During his August 2017 hearing, the Veteran testified that he had ankle pain in and postservice.  He also testified that he experienced on and off tingling and numbness in his fingers and hands during service and thought that it could be due to excessive use of digging foxholes and doing pushups during service.  He also testified that he injured his right shoulder while changing a tire on a half-ton truck and that he has continued to feel pain in his shoulder since then.

In a September 2017 statement, the Veteran's private treating physician opined that the Veteran's bilateral carpal tunnel syndrome is related to service, and more specifically, due to the repetitive activity of digging big trenches during service.

In separate September 2017 correspondence, another private treating phsycian opined that the Veteran's left ankle issues "are a direct result, near 100% medical certainty (sic), from his injury sustained while active in service duty."

On longitudinal review of the record, the Board finds that the evidence supports the Veteran's claims.  The Board finds it significant that the Veteran's treating physicians opined that his left ankle, right shoulder, and bilateral wrist disabilities are due to his service.  Further, the Board finds the Veteran competent to report that his symptoms started in service and continued since that time.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The record provides no basis for rejecting his accounts as not credible.  Moreover, the Veteran's symptoms are reportedly the same during active service as they were at the time of his various diagnoses.  With respect to his claim of service connection for PTSD, the Board notes that a VA psychologist gave a PTSD diagnosis and attributed such to the Veteran's stressor of having a missile land very close to him, finding that the stressor related to his fear of hostile military/terrorist activity.  Therefore, the Board finds that the evidence reasonably shows that the Veteran's left ankle, right shoulder, and bilateral wrist disabilities had their onset in service and have continued since that time, and that the Veteran's PTSD is related to service; accordingly, service connection for such disabilities are warranted.

ORDER

The appeal seeking to reopen a claim of service connection for a left ankle disability is granted; on de novo review, service connection for a left ankle disability is granted.

Service connection for a right wrist disability is granted.

Service connection for a left wrist disability is granted.

Service connection for a right shoulder disability is granted.

Service connection for PTSD is granted.

REMAND

While the notice provisions of the VCAA appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his TDIU claim. 

The Veteran contends that he is unable to maintain substantially gainful employment due to his service-connected disabilities.  In the decision above, the Board has granted service connection for left ankle, bilateral wrist, and right shoulder disabilities, and PTSD, which could impact the decision on TDIU.  

Additionally, there is a question as to which of the Veteran's disabilities prohibit him from maintaining substantially gainful employment.  In his April 2012 claim (received in May 2012), the Veteran stated that his back, leg, and psychiatric disabilities, as well as his diabetes mellitus, prevent him from securing or following substantially gainful employment.  A May 2012 Social Security Adminsitration (SSA) Disability Determination notes that the Veteran's disability began on February 1, 2012; his primary diagnosis was "other and unspecified arthropaties (sic)" and his secondary diagnosis was disorders of the back.  Service connection is not in effect for a back disability or diabetes mellitus.  

In a September 2013 statement, his prior employer simply reported that the Veteran's employment was terminated due to "health reasons."

As the evidence shows that the Veteran may currently be unable to work due to his service-connected disabilities, the AOJ should address the issue of entitlement to a TDIU in light of this new development. 

Accordingly, the case is REMANDED for the following:

1. After implementing the Board's decision granting service connection for left ankle, bilateral wrist, and right shoulder disabilities, and for PTSD, the AOJ should obtain a VA medical opinion (with examination only if deemed necessary) by a vocational specialist if possible (if not possible, then by an appropriate medical provider).  Based on review of the entire record, the opinion provider should offer an opinion regarding the effect the Veteran's service-connected disabilities have on his employability, considering his education and occupational experience, but not the effects of age and any non-service-connected disabilities.  The provider should opine whether the Veteran's service-connected disabilities preclude him from participating in substantially gainful employment consistent with his education and work experience and, if so, when such incapacity began.  The provider should identify (provide examples of) the types of employment that would be inconsistent with the service-connected disabilities (in light of the Veteran's education and work experience) and any types of employment that would remain feasible despite the service-connected disabilities. 

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested.) 

2.  Following any additional development deemed necessary, the AOJ should then review the record and re-adjudicate the claim.  If it remains denied, the AOJ should issue an appropriate statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the remanded matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals
Only a decision of the Board of Veterans' Appeals can be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C.A. § 7252 (West 2014).  This remand is a preliminary order and not an appealable decision on the merits of the claim(s).  38 C.F.R. § 20.1100(b) (2017).



Department of Veterans Affairs


